DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tony Kwok (registration #75,895) on 04/16/2021. 
The claims shall be amended as follows:
1. (Canceled)

2. (Currently Amended) The method of claim [[1]]6, wherein detecting the incoming lights comprises capturing, with a camera, an image of the body portion, and the camera is oriented in a direction normal to the display.

3. (Currently Amended) The method of claim [[1]]6, wherein the incoming lights comprise[[s]] infrared light.

4. (Currently Amended) The method of claim [[1]]6, wherein the incoming lights comprise[[s]] visible light.
5. (Currently Amended) The method of claim 4, wherein the display comprises a notch filter adapted to attenuate the visible incoming light reaching the user.

first and second body portions, the AR content presented on a display of a wearable head device, the method comprising:
attaching a first light emitting marker to the first body portion and a second light emitting marker to the second body portion
at a first time, capturing a first image of the first and second body portions, the first image including the first emitter marker and the second light emitting markers, anatomical information associated with the first and second body portions, and identification information associated with the first and second body portions;
at a second time after the first time, generating incoming lights using a third light emitting marker attached to the first body portion and a fourth light emitting marker attached to the second body portion;
detecting the incoming lights from the third and fourth light emitting markers;
receiving, from a sensor of the wearable head device, an eye image of an eye of a user of the wearable head device;
based on the eye image, determining a position of the eye relative to a field of view of the display;
based on the position of the eye, determining a line of sight;
based on the line of sight, determining a content position in the field of view of the display, wherein the line of sight intersects the content position;
displaying, on the display:
the first image at [[a]]the content position in a field of view of the display, and
a second image including the incoming lights and information indicating [[a ]]positions of the third and fourth light emitting markers, wherein the first image is resized to match sizes of the first and second body portions in the first image to sizes of the first and second body portions in the second image;



reducing, with an input to a user interface of the wearable head device, a first distance between the first and third light emitters on the display and a second distance between the second and third light emitters on the display;
receiving the input to the user interface; and
in response to receiving the input to the user interface, aligning, based on the reduced first and second distances, the first image with the second image, wherein each light emitting marker comprises a battery and a light emitting element.

7. (Previously Presented) The method of claim 6, wherein the first image comprises a pre-procedure diagnostic image comprising at least one of an X-Ray image and a CAT Scan image.

8. (Canceled) 

9. (Currently Amended) The method of claim [[8]]6, wherein the input 

10. (Currently Amended) The method of claim [[8]]6, wherein the input 

11. (Canceled)

12. (Currently Amended) The method of claim [[8]]6, further comprising, after aligning the first image [[and]]with the second image, fixing a location of the first image on the display.

13.-17. (Canceled)

18. (Currently Amended) The method of claim 6, further comprising: 
receiving [[an]]a second input
in response to receiving the second input, displaying the first image without interruptions.

19. (Currently Amended) The method of claim 18, wherein the second input comprises the eye image.

20. (Currently Amended) The method of claim 18, wherein the second input comprises an inertial input.

21. (Currently Amended) The method of claim 18, wherein the second input comprises a gesture input.

22. (Currently Amended) The method of claim 18, wherein the second input comprises a voice input.

23. (Canceled)
24. (New) A system comprising: 
a wearable head device comprising a display and a sensor;
one or more processors configured to execute a method comprising:
receiving a first image, captured at a first time, of a first body portion and a second body portion, the first image including a first emitter marker attached to the first body portion and a second light emitting markers attached to the second body portion, anatomical information associated with the first and second body portions, and identification information associated with the first and second body portions;

receiving, from the sensor, an eye image of an eye of a user of the wearable head device;
based on the eye image, determining a position of the eye relative to a field of view of the display;
based on the position of the eye, determining a line of sight;
based on the line of sight, determining a content position in the field of view of the display, wherein the line of sight intersects the content position;
displaying, on the display:
the first image at the content position in a field of view of the display, and
a second image including the incoming lights and information indicating positions of the third and fourth light emitting markers, wherein the first image is resized to match sizes of the first and second body portions in the first image to sizes of the first and second body portions in the second image;
reducing, with an input to a user interface of the wearable head device, a first distance between the first and third light emitters on the display and a second distance between the second and third light emitters on the display;
receiving the input to the user interface; and
in response to receiving the input to the user interface, aligning, based on the reduced first and second distances, the first image with the second image, wherein each light emitting marker comprises a battery and a light emitting element.

25. (New) The system of claim 24, wherein the first image comprises a pre-procedure diagnostic image comprising at least one of an X-Ray image and a CAT Scan image.


27. (New) A non-transitory computer-readable medium storing instructions, which, when executed by one or more processors, cause the one or more processors to perform a method comprising:
receiving a first image, captured at a first time, of a first body portion and a second body portion, the first image including a first emitter marker attached to the first body portion and a second light emitting markers attached to the second body portion, anatomical information associated with the first and second body portions, and identification information associated with the first and second body portions;
at a second time after the first time, detecting the incoming lights from third and fourth light emitting markers, wherein the incoming lights are generated using the third light emitting marker attached to the first body portion and the fourth light emitting marker attached to the second body portion;
receiving, from a sensor of a wearable head device, an eye image of an eye of a user of the wearable head device;
based on the eye image, determining a position of the eye relative to a field of view of the display;
based on the position of the eye, determining a line of sight;
based on the line of sight, determining a content position in the field of view of the display, wherein the line of sight intersects the content position;
displaying, on a display of the wearable head device:
the first image at the content position in a field of view of the display, and
a second image including the incoming lights and information indicating positions of the third and fourth light emitting markers, wherein the first image is resized to match sizes of the first and second body portions in the first image to sizes of the first and second body portions in the second image;

receiving the input to the user interface; and
in response to receiving the input to the user interface, aligning, based on the reduced first and second distances, the first image with the second image, wherein each light emitting marker comprises a battery and a light emitting element.

25. (New) The non-transitory computer-readable medium of claim 24, wherein the first image comprises a pre-procedure diagnostic image comprising at least one of an X-Ray image and a CAT Scan image.

26. (New) The non-transitory computer-readable medium of claim 24, wherein the input to the user interface includes a voice input.

Allowable Subject Matter
Claims 2-7, 9-10, 12, 18-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The combine references of Takano in view of Meeks, Theimer and Mendis does not recite all the limitations as in claims 6, 24, 27 and their dependent claims. The prior art of record does not teach: 
based on the eye image, determining a position of the eye relative to a field of view of the display; based on the position of the eye, determining a line of sight; based on the line of sight, determining a content position in the field of view of the display, wherein the line of sight intersects the content position; displaying, on the display:
the first image at the content position in a field of view of the display, and

reducing, with an input to a user interface of the wearable head device, a first distance between the first and third light emitters on the display and a second distance between the second and third light emitters on the display;
receiving the input to the user interface; and in response to receiving the input to the user interface, aligning, based on the reduced first and second distances, the first image with the second image, wherein each light emitting marker comprises a battery and a light emitting element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 6-7 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US20150363979) in view of Meeks (Optically Guided Patient Positioning Techniques), Theimer (US 20140225916) and further in view of Mendis (US 9094677).
Takano in view of Meeks, Theimer and Sela teaches
s 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US20150363979) in view of Meeks (Optically Guided Patient Positioning Techniques), Theimer (US 20140225916) and further in view of Sela (US 20160000515).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUC N DOAN/Examiner, Art Unit 2619